Citation Nr: 9906935	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  94-49 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
1606 (formerly Chapter 106), Title 10, United States Code, 
for enrollment periods extending from August 17th, 1992 to 
March 15th, 1993.

ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant entered the Selected Reserves in September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in May 1994, by the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The appellant's basic eligibility date for Chapter 1606 
benefits was established effective September 11th, 1992.

2. The appellant's application for Chapter 1606 benefits was 
received at the RO on March 16th, 1994.

3. Enrollment Certifications forms from Southern University 
were received in March 1994 covering the periods from 
August 17th to December 17th, 1992, January 5th, to May 13th, 
1993, August 16th, to December 10th, 1993 and January 11th to 
May 12th, 1994.

CONCLUSION OF LAW

Entitlement to payment of educational assistance benefits 
under Chapter 1606, Title 10, United States Code, for 
enrollment periods extending from August 17th, to March 15th, 
1992, is not warranted.  10 U.S.C.A. § 161312 (West 1991); 38 
C.F.R. § 21.4131, 21.7631 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  
Specifically, an individual who after June 30, 1985, enlists, 
reenlists or extends an enlistment in the Selected Reserve 
for a period of not less than six years, or is appointed as a 
reserve officer and agrees to serve in the Selected Reserve 
for a period of not less than six years in addition to any 
other period of obligated service in the Selected Reserve 
and, before completing initial active duty for training has a 
high school diploma or its equivalent, is entitled to 
educational assistance under Chapter 1606.  10 U.S.C.A. § 
16132 (West 1991).  In this case, a computerized Chapter 1606 
DOD data record reflects that the appellant entered the 
Selected Reserve on September 11th, 1992, and that her 
initial period of obligation was six years.  It also reflects 
that the appellant's eligibility date for Chapter 1606 
benefits was established as September 11th, 1992.

In March 1994, the appellant submitted an application for 
Chapter 1606 educational benefits.  At that time, she also 
submitted enrollment certifications indicating that she was 
enrolled in classes at Southern University for four periods 
extending from August 1992 to May 1994.  Based on the 
information received, the RO, in a determination dated in May 
1994, awarded the appellant educational benefits for the 
periods from March 16th, to May 13th, 1993 and August 16th, to 
May 12th 1994.  By letter dated in May 1994, the RO informed 
the appellant that payment for the enrollment period from 
August 17th, 1992 to March 15th, 1993 had been denied because 
her claim had not been timely filed.  This appeal ensues from 
that denial.

The appellant contends that she is entitled to Chapter 1606 
educational benefits for enrollment periods dated from August 
17th, 1992 to March 15th, 1993.  While she acknowledges that 
38 C.F.R. § 21.4131(a)(2) allows for payment of educational 
assistance for up to one year prior to the receipt of an 
enrollment certification, she asserts that she previously 
submitted an application in September 1993, and that the 
application apparently was lost.  In support of her claim she 
has submitted a photocopy of an Enrollment Certification form 
which is dated September 23rd, 1993.  However, this photocopy 
does not reflect a date stamp which would indicate that it 
had been received by the RO.

Regulations governing the payment of Chapter 1606 educational 
benefits prohibit an award for enrollment in courses taken 
more than one year prior to the date of the receipt of the 
application or enrollment certification, whichever is later.  
Specifically, the commencing date of the award is to be 
determined based on the latest of the following:  the date 
certified by the educational institution under paragraphs (b) 
or (c) of this section; the date one year before the VA 
receives the reservist's application or enrollment 
certification, whichever is later; the effective date of the 
course approval or one year before the VA receives the 
approval notice, whichever is later; or the date of a 
reopened application. 38  C.F.R. §§ 21.4131(a), 21.7631.

In view of the above, and the absence of additional evidence 
to establish otherwise, the Board concludes that March 16th, 
1994 is the earliest date upon which application or an 
enrollment certification was received by VA.  The photocopy 
of an enrollment certication form dated in September 1993 is 
noted; however, this form alone, without any additional 
evidence to confirm that it was received by VA is not deemed 
to be sufficient proof of an earlier application for 
benefits.  The record reflects that the RO has searched all 
available records in an effort to verify that the September 
1993 application had been received.  Unfortunately, no 
additional documentation was located to support the 
appellant's assertions.  Accordingly, the claim for payment 
for the period from August 17th, 1992 to March 15th, 1994 was 
properly disallowed.  The Board recognizes the appellant's 
contentions in this case; however, the Board is charged with 
administering the law as it is written and, as explained 
above, the appellant is not entitled to payment of 
educational benefits for enrollment in courses taken prior to 
March 16th, 1994, one year before the pertinent enrollment 
certification was received.

Based on the foregoing, the Board finds that the appellant is 
not entitled to payment of educational benefits under Chapter 
1606, Title 10, United States Code, for enrollment periods 
extending from August 17th, 1992 to March 15th, 1994.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

- 4 -


- 1 -


